Case 8:20-bk-13014-MW              Doc 155 Filed 07/23/21 Entered 07/23/21 08:45:45                   Desc
                                    Main Document Page 1 of 2


 1 D. EDWARD HAYS, #162507
   ehays@marshackhays.com
 2 DAVID A. WOOD, #272406
   dwood@marshackhays.com                                                  FILED & ENTERED
 3 TINHO MANG, #322146
   tmang@marshackhays.com
 4 MARSHACK HAYS LLP                                                             JUL 23 2021
   870 Roosevelt Avenue
 5 Irvine, CA 92620                                                         CLERK U.S. BANKRUPTCY COURT
   Telephone: (949) 333-7777                                                Central District of California
 6 Facsimile: (949) 333-7778                                                BY jle        DEPUTY CLERK



 7 Attorneys for Chapter 7 Trustee,
   RICHARD A. MARSHACK
 8

 9                                  UNITED STATES BANKRUPTCY COURT
10                      CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
11

12       In re                                                 Case No. 8:20-bk-13014-MW
13       NORTHERN HOLDING, LLC,                                Chapter 7
14                       Debtor.                               ORDER APPROVING STIPULATION
                                                               TO MODIFY RESPONSIVE
15                                                             DEADLINES FOR MOTION FOR
                                                               RELIEF FROM THE AUTOMATIC
16                                                             STAY FILED BY FARM CREDIT WEST
17                                                             [STIPULATION - DOCKET NO. 144]
18                                                             Scheduled Hearing
                                                               Date: August 2, 2021
19                                                             Time: 9:00 a.m.
                                                               Ctrm: 6C
20                                                             Address: 411 W. Fourth Street, Santa Ana,
                                                               CA 92701
21
                 The court having reviewed and considered the Stipulation to Modify Responsive Deadlines
22
     for Motion for Relief from the Automatic Stay filed by Farm Credit West” (the “Stipulation”, Docket
23
     No. 144),1 and good cause appearing,
24
     ///
25
     ///
26
27

28
     1
         All terms not defined herein are used as they are defined in the Stipulation.

                                                          1
     4816-7517-2594v.1-1015.146
Case 8:20-bk-13014-MW             Doc 155 Filed 07/23/21 Entered 07/23/21 08:45:45            Desc
                                   Main Document Page 2 of 2


 1          IT IS HEREBY ORDERED that the Stipulation is approved as follows:
 2          1.      The Trustee’s deadline to file an opposition to the Motion shall be extended to
 3 July 27, 2021; and

 4          2.      FCW’s deadline to file a reply or response to the Motion shall be extended to July 30,
 5 2021, or FCW may respond orally at the hearing on the Motion to the Trustee’s opposition.

 6                                                    ###
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23
       Date: July 23, 2021
24

25

26
27

28


                                                       2
     4816-7517-2594v.1-1015.146
